DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment after non-final and remarks filed on 12/21/2020. Currently, claims 1-20 are pending.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lule (Publication No. U.S. 2017/0289473 A1) in view of Sugawa (Publication No. U.S. 20090045319 A1).  
Regarding claim 16, Lule shows in Fig. 4, a method of operating an imaging pixel that includes a photodiode (PD), a floating diffusion region (FD), first and second charge storage regions (N2 and N3), a first transistor (Qm1) interposed between the photodiode (PD) and the first charge storage region (N2), and a second transistor (Qm2) interposed between the first transistor (Qm1) and the second charge storage region (N3), the method comprising: with the photodiode (PD), generating charge in response to incident light during an integration time; setting the first transistor (Qm1) to 
Regarding claim 17, Lule shows in Fig. 4, wherein the second amount of charge is alternately transferred to the second charge storage region (PD cathode) and drained to a bias voltage supply terminal (VRT).
Regarding claim 18, Lule shows in Fig. 4-5, wherein further comprising: after the integration time is complete, reading out a first sample from the second charge storage region (N3); after reading out the first sample from the second charge storage region (N3), resetting the second charge storage region (N3); and after resetting the second charge storage region (N3), transferring charge from the first charge storage region (N2) to the second charge storage region (N3).
Regarding claim 19, Lule shows in Fig. 4-5, further comprising: after resetting the second charge storage region (N3) and before transferring charge from the first charge .
5.	Claims 1-5, 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sze (Publication No. U.S. 2016/0343751 A1) in view of Sugawa (Publication No. U.S. 20090045319 A1).
Regarding claim 1, Sze shows in Fig. 3, an imaging pixel comprising: a photodiode (106) configured to generate charge in response to incident light; a floating diffusion region (FD); a transfer transistor (rTX) coupled between the photodiode (PD) and the floating diffusion region (FD)(not labeled); a first charge storage region (138, i.e., aFDr), wherein a first portion of the charge from the photodiode is configured to overflow to the first charge storage region (138, i.e., aFDr); and a second charge storage region (140, i.e., aFDr), wherein a second portion of the charge from the photodiode (PD) is configured to overflow to the second charge storage region (138). Sze does not disclose wherein both first and second charge storage region receives charge overflow from photodiode. Sugawa shows in Fig. 19, wherein both first and second charge storage regions (C1 and C2) receives charge overflow from photodiode (PD). It would have been obvious to one of ordinary skill in the art to provide a charge storage arrangement such as disclosed in Sugawa to the device of Sze for the purpose of managing excess charge during saturation.
Regarding claim 16, Sze shows in Fig. 3, a method of operating an imaging pixel that includes a photodiode (106, PD), a floating diffusion region (FD)(not labeled), first 
Regarding claim 2, Sze shows in Fig. 3, further comprising: charge directing circuitry interposed between the photodiode (PD) and the second charge storage region (140).
Regarding claim 3, Sze shows in Fig. 3, wherein the charge directing circuitry comprises a first transistor (156, i.e., aTX), a second transistor (154, i.e., rTX) that is 
Regarding claim 4, Sze shows in Fig. 3, further comprising: a fourth transistor (304, RST) coupled between the first transistor (156) and the photodiode (106).
Regarding claim 5, Sze shows in Fig. 3, wherein the fourth transistor (304) is coupled between the photodiode and the first charge storage region.
Regarding claim 7, Sze shows in Fig. 3, wherein the first charge storage region (138) is a first storage capacitor and the second charge storage region (140) is a second storage capacitor.  
6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sze (Publication No. U.S. 2016/0343751 A1) and Sugawa (Publication No. U.S. 20090045319 A1) as applied to claim 1 above and further in view of Lule (Publication No. U.S. 2017/0289473 A1).   
Regarding claim 6, the modified device of Sze and Sugawa discloses the claimed invention as stated above. The modified device of Sze and Sugawa does not disclose a first source follower transistor coupled to the floating diffusion region; and a second source follower transistor coupled to the second charge storage region. Lule shows in Fig. 4, a first source follower transistor (Qsf1) coupled to the floating diffusion region (FD); and a second source follower transistor (Qsf2) coupled to the second charge storage region (mem2). It would have been obvious to one of ordinary skill in the art to provide an additional source follower circuit such as disclosed in Lule to the modified device of Sze and Sugawa for the purpose of reading out the remaining photodiode . 
7.	Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sze (Publication No. U.S. 2016/0343751 A1) and Sugawa (Publication No. U.S. 20090045319 A1) as applied to claim 1 above and further in view of OH (Publication No. U.S. 2016/0100113 A1).  
Regarding claim 8, the modified device of Sze and Sugawa discloses the claimed invention as stated above. The modified device of Sze and Sugawa does not disclose wherein the photodiode and the transfer transistor are formed in a first substrate, wherein the second charge storage region is formed in a second substrate, and wherein the imaging pixel further comprises a conductive interconnect structure between the first and second substrates. OH shows in Fig. 2 wherein the photodiode (PD) and the transfer transistor (TX2) are formed in a first substrate (120), wherein the second charge storage region (FD) is formed in a second substrate (240), and wherein the imaging pixel (100) further comprises a conductive interconnect structure between the first and second substrates (120, 240). It would have been obvious to one of ordinary skill in the art to provide a pixel structure such as disclosed in OH to the modified device of Sze and Sugawa for the purpose of reducing heat dissipation.
8.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lule (Publication No. U.S. 2017/0289473 A1) in view of OH (Publication No. U.S. 2016/0100113 A1) and further in view of Geurts (U.S. Patent No. 9,900,481). 
Regarding claim 20, Lule shows in Fig. 4-5, wherein the imaging pixel further comprises a third transistor (Qpd) that is coupled between the second transistor (Qr1) .
Allowable Subject Matter
9.	Claims 9-15 are allowed.
10.	The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 9, the prior art fails to disclose or make obvious, an image sensor comprising an array of imaging pixels, wherein each imaging pixel comprising, in addition to the other recited features of the claim, “a fourth transistor having first and second terminals, wherein the first terminal is coupled to between the bias voltage 
Response to Arguments
9.	Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. 
In response to applicant’s arguments regarding claim 1, the examiner submits that the circuitry shown in Fig. 3 of Sze has the structure of the floating diffusion (FD) arrangement. The readout source follower and reset transistors sharing the same node functions as a floating diffusion circuit.
In response to applicant’s arguments regarding claim 9, the examiner finds applicant’s remarks persuasive. Therefore, the examiner has provided the claim 9 amendments with further search and consideration.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Luo (Publication No. U.S. 2016/0088251 A1) discloses a cmos image sensor, pixel unit and control method thereof.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN WYATT whose telephone number is (571)272-5974.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN WYATT/           Examiner, Art Unit 2878  




/GEORGIA Y EPPS/           Supervisory Patent Examiner, Art Unit 2878